Case 1:18-cv-21136-JJO Document 99 Entered on FLSD Docket 02/08/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 18-21136-CIV-O’Sullivan
                                          [CONSENT]


   HEATHER NELSON,

          Plaintiff,

   vs.

   PURPLE LOTUS SOUTH BEACH, LLC,
   SCIANNO INTERNATIONAL CORP,
   JAMES SCIANNO, individually, and
   KRISTIE McDONALD, individually,

         Defendants.
   ___________________________________________/

                              JOINT NOTICE OF SETTLEMENT
    The parties, by and through their respective undersigned counsel, hereby give notice that they

 have reached a settlement in principle. The parties are in the process of finalizing a written

 settlement agreement and will submit the necessary approval/dismissal papers within twenty (20)

 days. The parties respectfully request a telephonic fairness hearing to determine whether such

 settlement in this matter is “a fair and reasonable resolution of a bona fide dispute” or, in the

 alternative, to submit the written settlement agreement for an in camera review to determine same.

 Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350 (11th Cir. 1982). Additionally, the parties

 respectfully request a stay on all case deadlines in this case provided in [DE 8].

  Joshua L. Zipper, Esq.                            J. Freddy Perera, Esq.
  Primary E-mail: jzipper@sbwh.law                  Florida Bar No. 93625
  SHAPIRO, BLASI, WASSERMAN                         freddy@pererabarnhart.com
  & HERMANN, P.A.                                   PERERA BARNHART, P.A.
  7777 Glades Road, Suite 400                       12555 Orange Drive
  Boca Raton, FL 33434                              Second Floor
  Telephone: (561) 477-7800                         Davie, Florida 33330
  Facsimile: (561) 477-772                          Phone: 786-485-5232

 1|Page
Case 1:18-cv-21136-JJO Document 99 Entered on FLSD Docket 02/08/2019 Page 2 of 2



  Counsel for Defendants                        Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 8, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record identified on the Service List below via

 transmission of Notices of Electronic Filing generated by CM/ECF.


                                                          /s/ J. Freddy Perera
                                                          J. Freddy Perera, Esq.

  Joshua L. Zipper, Esq.                        J. Freddy Perera, Esq.
  Primary E-mail: jzipper@sbwh.law              freddy@pererabarnhart.com
  Secondary E-mail: kgarcia@sbwh.law            Florida Bar No. 93625
  Florida Bar No. 0045247                       Valerie Barnhart, Esq.
  SHAPIRO, BLASI, WASSERMAN                     Florida Bar No. 88549
  & HERMANN, P.A.                               valerie@pererabarnhart.com
  7777 Glades Road, Suite 400                   Perera Barnhart, P.A.
  Boca Raton, FL 33434                          12555 Orange Drive
  Telephone: (561) 477-7800                     Second Floor
  Facsimile: (561) 477-772                      Davie, Florida 33330
                                                Phone: 786-485-5232
  Counsel for Defendants
                                                Counsel for Plaintiff


 Via CM/ECF




 2|Page
